Citation Nr: 0610338	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-30 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Columbia, South Carolina.


FINDING OF FACT

Competent, probative medical evidence does not reveal a 
current diagnosis of bilateral hearing loss.


CONCLUSION OF LAW

Service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The veteran indicates that while on active duty, he was 
exposed to loud noises while assigned to a naval ship as a 
gunner.  His January 1956 report of medical examination for 
release from active duty reveals normal hearing upon whisper 
and normal voice testing.  However, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

The current medical evidence fails to reveal the diagnosis of 
a current hearing loss.  See November 2003 VA treatment 
record (gross hearing intact).  The diagnosis of a current 
chronic disability is requisite for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the 
veteran is adamant that his in-service noise exposure has 
caused current hearing loss, his assertions are not that of a 
trained medical professional and are not competent evidence 
of a current, chronic disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  In short, the weight of the 
evidence is against the veteran's claim and this appeal is 
denied.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of his claim, the veteran was 
sent a letter in January 2004 by which he was notified of the 
principles of service connection, informed of the evidence 
necessary substantiate his claim that he was expected to 
provide, the evidence VA would seek, and asked to send any 
medial reports he had or authorize VA to obtain the evidence 
for him.  Thus, the Board considers notice requirements met 
such that this decision is not prejudicial to the veteran. 

While the veteran was provided with the type of information 
and evidence needed to substantiate his service connection 
claim, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet.App. Mar. 3, 2006).  Despite inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In that regard, as the Board 
concludes above that the weight of the evidence is against 
the veteran's service connection claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  As the veteran has not submitted competent medical 
evidence of a current disability, a VA examination was not 
mandatory in the instant case.  See Charles v. Principi, 16 
Vet. App. 370, 375 (2002).  His service medical records and 
VA medical evidence has been associated with his claims file.  
While the veteran appears to have identified private medical 
evidence in his December 2003 formal claim, the veteran has 
not submitted or authorized VA to obtain the evidence despite 
his being informed by the January 2004 letter of the need of 
a release form.  See also February 2004 correspondence.  As 
the veteran has not identified evidence or authorized VA to 
obtain evidence not of record pertinent to his claim, no 
further assistance to the veteran regarding development of 
evidence is required and would be otherwise unproductive and 
futile.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


